DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent form This office action is in response to the Amendment filed on 12/22/2021. Claims 16-35 are pending in the case. Claims 1-15 are cancelled. This Office Action is made final.

Response to Arguments
2.	After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited references, the Examiner does not agree with the Applicant for at least the reasons provided below:

A1. 	Re amended independent claim 19, Applicant argues on page 7-8 that the cited reference Krenkler does not teach or suggest the added limitations of “visually updating the background page GUI display at the client device over a network in response to the message based on the data corresponding to the component of the database obtained from the database while the digital assistant user interface is concurrently displayed over the background page GUI display”.
R1. 	The examiner respectfully disagrees. Applicant’s arguments have been considered but they are moot because the arguments do not apply to the new reference Rogers used in the current rejection. The combination of Krenkler and Rogers teaches the claim limitations:
Krenkler teaches visually updating the GUI display at the client device over a network in response to the message based on the data corresponding to the component of the database obtained from the database while the digital assistant user interface is concurrently displayed over the background page GUI display: 
A CoPilot user interface 502 on a mobile device 500, a project manager (PM) at company X opens the CoPilot and shoots a voice command such as "Copilot, what is going on with the costs of project ABC this month?" the Copilot will provide a meaningful response such as "The project cost for this month are higher than average. Take a look at the cost trend chart." and also provide a visualization of the related business data, namely the project costs (FIG. 5AB and par. 110). 
When the user creates a chat item, the update is returned in real-time (FIG. 9 steps “Create chat item” to “Update copilot view” and par. 218-219). 
Processing items in the selected collection data structure using the context indicia and the user role (1308) and generating information for display on the user interface responsive to results of the processing (1310) (FIG. 13 and par. 243). 
The CoPilot user interface is docked or floating over the background window (FIG. 11AB and par. 232). 
CoPilot supports a dynamic, living `sticky note` that may be associated with for example an item on a screen, an element of an application, etc. such as for example an entry in a list, a display field, a control, etc. (par. 82). 
Rogers teaches visually updating the background page GUI display at the device while the digital assistant user interface is concurrently displayed over the background page GUI display:
A first-time user of a user interface for a web-based application (e.g., a sales portal) is presented with informative materials (e.g., a virtual agent VA presenting a tutorial with a coordinated focus indicator) indicating the functions and tools of the web-based application, which are superimposed on the user interface of the web-based application (FIG. 3B and par. 4). 
The VA icon is displayed over the web page. While the VA displays a tutorial, the background web page is updated with focus indicator arrows next to the appropriate user interface elements (FIG. 3CDE elements 338, 340 and par. 67-70, FIG. 3FG elements 348, 350 and par. 71-72).
It would be obvious to combine the teachings of Krenkler to visually update the GUI display in response to the message based on the data corresponding to the component of the database while the digital assistant user interface is concurrently displayed over the background page GUI display, with the teachings of Rogers to visually update the background page GUI display, in order to obtain the claimed limitation of “visually updating the background page GUI display at the client device over a network in response to the message based on the data corresponding to the component of the database obtained from the database while the digital assistant user interface is concurrently displayed over the background page GUI display”, as claimed by the present invention.

A2. 	Re amended independent claim 16, Applicant argues on page 8 that the cited reference Krenkler and Darby don’t teach or suggest the added limitations of “visually update the background page user interface associated with the chat window at the client device based on the data corresponding to the message obtained from the database while the chat window is concurrently displayed over the background page user interface”. 
R2. 	The examiner respectfully disagrees. This argument is similar to argument 1 above, and the reply is also similar to the reply to argument 1 above.


Claims Objections
3.	Claim 29 is objected to because it contains the following typos. 
Claim 29 is missing the final period. Appropriate correction is required. 

Claim Rejections - 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 22-26 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Krenkler et al (U.S. Patent Application 20170329466) in view of Rogers et al (U.S. Patent Application 20150019989). 
Regarding claims 19 and 22, Krenkler et al teaches a method of visually updating a graphical user interface (GUI) display responsive to conversational user interactions with a digital assistant, the method comprising: 
detecting a message associated with a conversation session associated with the digital assistant that indicates an intent to perform an action, wherein the message corresponds to user input, wherein the intent is associated with a component of a database, wherein a representation of the message is displayed via a digital assistant user interface at a client device (i.e. Chat Message Item (par. 148). The CoPilot window has a Chat initiation button (FIG. 1I, 11AB and par. 84). “Type or talk to create new” (FIG. 4). Receiving the user input through the user interface may include receiving any combination of one or more of textual data, speech data and visual data as the user input (par. 6). The CoPilot digital assistant provides seamless conversational interactions (par. 78). The conversational (multi-modal) user interface communicates with you using natural human language via text, gesture or voice (par. 87). A browser and server and network (FIG. 6 and par. 134). Displaying a user interface for a digital personal assistant (1302). Receiving user input through the user interface for the digital personal assistant, the user input including a user selection of a collection data structure, containing one or more items, from a set of collection data structures (1304) (FIG. 13 and par. 243)), and 
wherein the digital assistant user interface is concurrently displayed over the background page GUI display at the client device (i.e. the CoPilot user interface is docked or floating over the background window (FIG. 11AB and par. 232)); 
in response to detecting the intent to perform the action associated with the component: 
obtaining data corresponding to the component from the database (i.e. the conversation and query scenario with CoPilot supports multi-modal interactions with its users. The latter can request data or ask for help via natural language queries (text or voice commands). The CoPilot extracts the business semantics and parameter out of this commands and provide user back with relevant information and suggest proper actions to solve the problem (FIG. 5 and par. 109). The natural language processing rules allow the plugins to map natural language, as submitted by the user, to machine-executable actions and business objects and parameters (FIG. 3, Table 1 and par. 111-115). By automatically extracting entities from free text, the Copilot UI client could provide (semantic) actions on business objects, providing embedded actions on identified basic entities (par. 196). Determining a context indicia and a user role (1306) (FIG. 13 and par. 243). Show database access (FIG. 9). The frontend server 230 includes a gateway 236. Provide a way to connect devices, environments, and platforms to enterprise software based on market standards (FIG. 2 and par. 256). The backend server 208 can include a bundle (a set) of business applications (e.g., business suite 238). The business applications can be transactional applications, analytical applications, and fact sheet and contextual navigation applications. Analytical applications can provide a user with a visual overview of complex tasks for monitoring and tracking purposes (FIG. 2 and par. 257)); and 
visually updating the GUI display at the client device over a network in response to the message based on the data corresponding to the component of the database obtained from the database while the digital assistant user interface is concurrently displayed over the background page GUI display (i.e. a CoPilot user interface 502 on a mobile device 500, a project manager (PM) at company X opens the CoPilot and shoots a voice command such as "Copilot, what is going on with the costs of project ABC this month?" the Copilot will provide a meaningful response such as "The project cost for this month are higher than average. Take a look at the cost trend chart." and also provide a visualization of the related business data, namely the project costs (FIG. 5AB and par. 110). When the user creates a chat item, the update is returned in real-time (FIG. 9 steps “Create chat item” to “Update copilot view” and par. 218-219). The CoPilot user interface is docked or floating over the background window (FIG. 11AB and par. 232). Processing items in the selected collection data structure using the context indicia and the user role (1308) and generating information for display on the user interface responsive to results of the processing (1310) (FIG. 13 and par. 243). CoPilot supports a dynamic, living `sticky note` that may be associated with for example an item on a screen, an element of an application, etc. such as for example an entry in a list, a display field, a control, etc. (par. 82). Examiner note: a “sticky note” is a floating dialog window that overlies the home screen. The ‘sticky note’ is associated with items on the home screen).  
Krenkler et al doesn’t expressly teach updating the background page GUI display.
Rogers et al teaches wherein the digital assistant user interface is concurrently displayed over the background page GUI display; and 
visually updating the background page GUI display at the device while the digital assistant user interface is concurrently displayed over the background page GUI display (i.e. a first-time user of a user interface for a web-based application (e.g., a sales portal) is presented with informative materials (e.g., a virtual agent VA presenting a tutorial with a coordinated focus indicator) indicating the functions and tools of the web-based application, which are superimposed on the user interface of the web-based application (FIG. 3B and par. 4). The VA icon is displayed over the web page. While the VA displays a tutorial, the background web page is updated with focus indicator arrows next to the appropriate user interface elements (FIG. 3CDE elements 338, 340 and par. 67-70, FIG. 3FG elements 348, 350 and par. 71-72)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Rogers et al to visually update the background page GUI display at the client device, because doing so would provide context sensitive solutions for providing supplemental media content that are coordinated with the user interface of a web-based application, and would provide a method to humanize the user interface experience on a contextual basis. Such methods and interfaces enhance the user experience as the user is able to consume relevant informative materials (par. 4).


Regarding claim 23, Krenkler et al and Rogers et al teach the computer-readable medium of claim 22. Krenkler et al further teaches wherein the instructions cause the processing system to visually update the user interface at the client device by providing a graphical representation of the data corresponding to the component of the database (i.e. a CoPilot user interface 502 on a mobile device 500, a project manager (PM) at company X opens the CoPilot and shoots a voice command such as "Copilot, what is going on with the costs of project ABC this month?" the Copilot will provide a meaningful response such as "The project cost for this month are higher than average. Take a look at the cost trend chart." and also provide a visualization of the related business data, namely the project costs (FIG. 5AB and par. 110). When the user creates a chat item, the update is returned in real-time (FIG. 9 steps “Create chat item” to “Update copilot view” and par. 218-219). Processing items in the selected collection data structure using the context indicia and the user role (1308) and generating information for display on the user interface responsive to results of the processing (1310) (FIG. 13 and par. 243)).  
Krenkler et al doesn’t expressly teach visually update the background page.
Rogers et al teaches wherein the instructions cause the processing system to visually update the background page user interface at the client device (i.e. a first-time user of a user interface for a web-based application (e.g., a sales portal) is presented with informative materials (e.g., a virtual agent VA presenting a tutorial with a coordinated focus indicator) indicating the functions and tools of the web-based application, which are superimposed on the user interface of the web-based application (FIG. 3B and par. 4). The VA icon is displayed over the web page. While the VA displays a tutorial, the background web page is updated with focus indicator arrows next to the appropriate user interface elements (FIG. 3CDE elements 338, 340 and par. 67-70, FIG. 3FG elements 348, 350 and par. 71-72)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Rogers et al to visually update the background page user interface, because doing so would provide context sensitive solutions for providing supplemental media content that are coordinated with the user interface of a web-based application, and would provide a method to humanize the user interface experience on a contextual basis. Such methods and interfaces enhance the user experience as the user is able to consume relevant informative materials (par. 4).


Regarding claim 24, Krenkler et al and Rogers et al teach the computer-readable medium of claim 23. Krenkler et al further teaches wherein the graphical representation comprises a report or a chart (i.e. display a report or a chart (FIG. 1DE, 5B, 11AB)).  


Regarding claim 25, Krenkler et al and Rogers et al teach the computer-readable medium of claim 23. Krenkler et al further teaches wherein the graphical representation summarizes the data (i.e. display summary of results (FIG. 5AB, 11B)).  


Regarding claim 26, Krenkler et al and Rogers et al teach the computer-readable medium of claim 22. Krenkler et al further teaches wherein the instructions cause the processing system to visually update the user interface at the client device to automatically synchronize the user interface at the client device with a most recent conversational user input to the digital assistant user interface at the client device in real-time (i.e. the CoPilot extracts the business semantics and parameter out of this commands and provide user back with relevant information and suggest proper actions to solve the problem (FIG. 5AB and par. 109). A CoPilot user interface 502 on a mobile device 500, a project manager (PM) at company X opens the CoPilot and shoots a voice command such as "Copilot, what is going on with the costs of project ABC this month?" the Copilot will provide a meaningful response such as "The project cost for this month are higher than average. Take a look at the cost trend chart." and also provide a visualization of the related business data, namely the project costs (FIG. 5AB and par. 110). When the user creates a chat item, the update is returned in real-time (FIG. 9 steps “Create chat item” to “Update copilot view” and par. 218-219)).  
Krenkler et al doesn’t expressly teach visually update the background page user interface.
Rogers et al teaches wherein the instructions cause the processing system to visually update the background page user interface at the client device to automatically synchronize the background page user interface at the client device with a most recent output of the digital assistant user interface at the client device in real-time (i.e. a first-time user of a user interface for a web-based application (e.g., a sales portal) is presented with informative materials (e.g., a virtual agent VA presenting a tutorial with a coordinated focus indicator) indicating the functions and tools of the web-based application, which are superimposed on the user interface of the web-based application (FIG. 3B and par. 4). The VA icon is displayed over the web page. While the VA displays a tutorial, the background web page is updated with focus indicator arrows next to the appropriate user interface elements (FIG. 3CDE elements 338, 340 and par. 67-70, FIG. 3FG elements 348, 350 and par. 71-72)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Rogers et al to visually update the background page GUI display, because doing so would provide context sensitive solutions for providing supplemental media content that are coordinated with the user interface of a web-based application, and would provide a method to humanize the user interface experience on a contextual basis. Such methods and interfaces enhance the user experience as the user is able to consume relevant informative materials (par. 4).


Regarding claim 30, Krenkler et al and Rogers et al teach the computer-readable medium of claim 22. Krenkler et al further teaches wherein the instructions cause the processing system to utilize natural language processing to analyze the message to identify the intent to perform the action (i.e. the CoPilot digital assistant leverages Natural Language Processing (NLP), learning capabilities, etc. to provide support for seamless conversational interactions (par. 78). CoPilot has natural language processing (NLP) system features: Natural Language to Query/Action Mapping, Intent Analysis, and General NLP qualities (FIG. 10 and par. 222-230). The agent services 1214 include NLP Tools and an intent Classifier/Resolver which identifies an intent based on NLP output (FIG. 12 and par. 242)).  


Regarding claim 31, Krenkler et al and Rogers et al teach the computer-readable medium of claim 22. Krenkler et al further teaches wherein the message comprises a user selecting a graphical user interface element from within a menu within the digital assistant user interface (i.e. the user selects a topic from a menu of shortcuts to Copilot features. The selection of a CoPilot shortcut 166a-d can allow a user to create and navigate to a new collection with a specified intention (FIG. 1 and par. 76-77, 240)).  


Regarding claim 32, Krenkler et al and Rogers et al teach the computer-readable medium of claim 22. Krenkler et al further teaches wherein the message is received from a text box within the digital assistant user interface (i.e. the UI enables interactions via text (FIG. 4, 5, 11 and par. 93). The Copilot architecture supports input by typing text (FIG. 3 and par. 111). The chat message item type displays message text entered by the user for the purpose of communicating (FIG. 11 and par. 148)).  


Regarding claim 33, Krenkler et al and Rogers et al teach the computer-readable medium of claim 32. Krenkler et al further teaches wherein the message comprises an unconstrained string or combination of words provided in a free-form or unstructured manner using natural language (i.e. Copilot contextualizes and analyzes informal unstructured speech to execute actions and present business objects, options and other relevant data in a simple conversational way (par. 93). Copilot functions include unstructured notes and chat text (par. 173). Copilot recognizes and identifies entities out of unstructured data (free text) and offers an easy way to interact with them (par. 194). Entity extraction analyzes unstructured text, in multiple languages and from any text data source, and automatically identifies and extracts key entity types, including people, dates, places, organizations, or other information, from the text (par. 195). As an example a collection could contain unstructured text such as, "the supplier will be iTelo and the product price is 295.00 EUR" that can be used to auto-fill some inputs for a Sales Order quick create (par. 214)).  


Regarding claim 34, Krenkler et al and Rogers et al teach the computer-readable medium of claim 22. Krenkler et al further teaches wherein the digital assistant user interface overlies the background page user interface (i.e. the CoPilot user interface is docked or floating over the background window (FIG. 11AB and par. 232)).  


Regarding claim 35, Krenkler et al and Rogers et al teach the computer-readable medium of claim 22. Krenkler et al further teaches wherein the instructions cause the processing system to visually update the user interface at the client5Application No.: 17/302,172 Response to Office Action dated October 1, 2021device by updating a graphical user interface (GUI) component within the user interface in real-time to reflect the data responsive to the message (i.e. the CoPilot extracts the business semantics and parameter out of this commands and provide user back with relevant information and suggest proper actions to solve the problem (FIG. 5AB and par. 109). A CoPilot user interface 502 on a mobile device 500, a project manager (PM) at company X opens the CoPilot and shoots a voice command such as "Copilot, what is going on with the costs of project ABC this month?" the Copilot will provide a meaningful response such as "The project cost for this month are higher than average. Take a look at the cost trend chart." and also provide a visualization of the related business data, namely the project costs (FIG. 5AB and par. 110). When the user creates a chat item, the update is returned in real-time (FIG. 9 steps “Create chat item” to “Update copilot view” and par. 218-219)).  
Krenkler et al doesn’t expressly teach visually update the background page user interface.
Rogers et al teaches wherein the instructions cause the processing system to visually update the background page user interface at the client5Application No.: 17/302,172 Response to Office Action dated October 1, 2021device by updating a graphical user interface (GUI) component within the background page user interface in real-time to reflect the data responsive to the message (i.e. a first-time user of a user interface for a web-based application (e.g., a sales portal) is presented with informative materials (e.g., a virtual agent VA presenting a tutorial with a coordinated focus indicator) indicating the functions and tools of the web-based application, which are superimposed on the user interface of the web-based application (FIG. 3B and par. 4). The VA icon is displayed over the web page. While the VA displays a tutorial, the background web page is updated with focus indicator arrows next to the appropriate user interface elements (FIG. 3CDE elements 338, 340 and par. 67-70, FIG. 3FG elements 348, 350 and par. 71-72)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Rogers et al to visually update the background page GUI display, because doing so would provide context sensitive solutions for providing supplemental media content that are coordinated with the user interface of a web-based application, and would provide a method to humanize the user interface experience on a contextual basis. Such methods and interfaces enhance the user experience as the user is able to consume relevant informative materials (par. 4).


Claims 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krenkler et al in view of Rogers et al and in view of Darby et al (U.S. Patent 10,594,840). 
Regarding claim 16, it has similar limitations to claims 19 and 22, thus claim 16 is rejected under the same rationale cited in the rejections of claims 19 and 22.
Krenkler et al and Rogers et al don’t expressly teach a chatbot.  
Darby et al teaches a chatbot (i.e. a chatbot is an automated program which conducts a conversation via audio and/or textual communications with a user (FIG. 1-2 and col. 1 lines 16-18)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Darby et al to use a chatbot, because doing so would provide a method to simulate communicating with a human conversational partner (col. 1 lines 18-20).


Regarding claim 17, Krenkler et al and Rogers et al and Darby et al teach the computing system of claim 16. Krenkler et al further teaches wherein the message comprises a conversational user input received in response to a user selecting a graphical user interface element from within a menu within the chat window (i.e. the user selects a topic from a menu of shortcuts to Copilot features. The selection of a CoPilot shortcut 166a-d can allow a user to create and navigate to a new collection with a specified intention (FIG. 1 and par. 76-77, 240)).  


Regarding claim 18, Krenkler et al and Rogers et al and Darby et al teach the computing system of claim 16, but Krenkler et al and Rogers et al don’t expressly teach wherein the chatbot comprises an application programming interface (API).
Darby et al teaches wherein the chatbot comprises an application programming interface (API) (i.e. the chatbot service provides an API interface. The applications that use the chatbot service use the API interface to communicate with the chatbot service (FIG. 2 and col. 5 line 64 to col. 6 line 13). The application loads the correct chatbot APIs and transforms the input data into a version consumable by a specific chatbot API from among a plurality of different chatbot services. It will then take the result of the chatbot API and parse it into a easily consumable session state to be saved back into context services once an interaction is complete (FIG. 2 and col. 6 lines 34-41)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Darby et al to use an application programming interface (API), because doing so would provide a method to simulate communicating with a human conversational partner (col. 1 lines 18-20).


Regarding claim 21, Krenkler et al and Rogers et al and Darby et al teach the computing system of claim 16. Krenkler et al further teaches wherein: 
the application comprises a digital assistant (i.e. the CoPilot digital assistant provides seamless conversational interactions (par. 78)); and 
the chat window comprises a digital assistant user interface (i.e. receiving the user input through the user interface may include receiving any combination of one or more of textual data, speech data and visual data as the user input (par. 6). Displaying a user interface for a digital personal assistant (1302). Receiving user input through the user interface for the digital personal assistant (FIG. 4 and par. 97, FIG. 13 and par. 243)).  
Krenkler et al doesn’t expressly teach the chatbot.
Darby et al teaches the chatbot (i.e. a chatbot is an automated program which conducts a conversation via audio and/or textual communications with a user (FIG. 1-2 and col. 1 lines 16-18)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Darby et al to use a chatbot, because doing so would provide a method to simulate communicating with a human conversational partner (col. 1 lines 18-20).


Claims 20, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Krenkler et al in view of Rogers et al, and further in view of Jain et al (U.S. Patent Application 20180295071). 
Regarding claim 20, Krenkler et al and Rogers et al teach the method of claim 19, but they don’t expressly teach wherein visually updating the background page GUI display comprises synchronizing a web page or a virtual application with the conversation session.
Jain et al teaches synchronizing a web page or a virtual application with the conversation session (i.e. a conversational type view where results are additionally displayed in the communications window. The communications window may be integrated into a webpage where the user prompt is provided similar to a search field and the webpage is updated based upon user input (FIG. 2-3 and par. 24)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Jain et al to synchronize a web page or a virtual application with the conversation session associated with the chat window, because doing so would provide an interface that is flexible and is not application specific (par. 19).


Regarding claim 27, Krenkler et al and Rogers et al teach the computer-readable medium of claim 22. Krenkler et al further teaches a user interface associated with an application platform of a database system (i.e. a cloud platform showing multi-tenancy enablement of CoPilot. The database architecture has separate database schemas for each tenant, for optimized database performance and clear separation of tenant data (FIG. 8 and par. 156)).
Krenkler et al doesn’t expressly teach wherein the background page user interface comprises a web page.
Jain et al teaches a web page associated with an application (i.e. a conversational type view where results are additionally displayed in the communications window. The communications window may be integrated into a webpage where the user prompt is provided similar to a search field and the webpage is updated based upon user input (FIG. 2-3 and par. 24)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Jain et al to dynamically update a background web page associated with the chat window, because doing so would provide an interface that is flexible and is not application specific (par. 19).


Regarding claim 29, Krenkler et al and Rogers et al and Jain et al teach the computer-readable medium of claim 27. Krenkler et al further teaches wherein the web page is associated with an instance of a virtual application generated by the application platform of the database system (i.e. the virtual extension area can be placed along the bottom of the display area. In some implementations, the virtual extension area can be placed to the left and/or the right of the display area (FIG. 1A and par. 54). A cloud platform showing multi-tenancy enablement of CoPilot. The Copilot Service is multi-tenant enabled. The database architecture has separate database schemas for each tenant, for optimized database performance and clear separation of tenant data (FIG. 8 and par. 156))


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Krenkler et al in view of Rogers et al and in view of Jain et al, and further in view of Darby et al. 
Regarding claim 28, Krenkler et al and Rogers et al and Jain et al teach the computer-readable medium of claim 27. Krenkler et al further teaches wherein: 
the digital assistant comprises an application; and 
the background page user interface comprises a web page from which the application was initiated (i.e. the launchpad 112 can be a web-based entry point (or homepage) for enterprise applications that can execute (run) across multiple platforms and computing devices (FIG. 1C and par. 54). Display a CoPilot launch icon 113. A user can select (click on) the CoPilot launch icon 113 to launch a CoPilot UI (FIG. 1C, 11 and par. 59)).  
Krenkler et al doesn’t expressly teach a chatbot.
Darby et al teaches a chatbot (i.e. a chatbot is an automated program which conducts a conversation via audio and/or textual communications with a user (FIG. 1-2 and col. 1 lines 16-18)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Darby et al to use a chatbot, because doing so would provide a method to simulate communicating with a human conversational partner (col. 1 lines 18-20).


Conclusion

5.     The following additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Carmichael et al, U.S. Patent Application 20120079427, “Sprocket Shaped User Interface for Navigating a Dynamic Collection of Information“, teaches a radial applications menu that is persistently displayed over the other windows of the device and used to directly select and switch applications (FIG. 15, 16, 18B, 19B). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
January 20, 2022